Citation Nr: 0624999	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  00-18 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1969 to 
September 1970 and from June 1973 to June 1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision.


FINDING OF FACT

The evidence fails to show that the veteran has deficiencies 
in most areas such as work, school, family relations, 
judgment, thinking, and mood.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's service-connected PTSD is currently assigned a 
50 percent disability rating.  A 50 percent rating is 
assigned for PTSD when a veteran has occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or for 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or for an inability to 
establish and maintain effective relationships. 

The veteran testified at an RO hearing in October 2003 that 
he had not worked in about eight years, and that he was 
becoming increasingly depressed and irritable.  The veteran 
indicated that while he went out to the store everyday, he 
would often retreat to his house and sit in his dark closet, 
fearing that people were watching him.  In support of his 
claim, the veteran's wife and several of his children 
submitted statements regarding his PTSD symptomatology which 
they had observed, including the veteran's tendency towards 
violence and unpredictability, and his difficulty sleeping.   
  
The veteran also submitted treatment records from several VA 
medical professionals who had treated him during various 
stretches of the past decade; including a May 2005 summary 
progress assigning the veteran a Global Assessment and 
Functioning (GAF) score of 43 (indicative of serious 
symptoms); and a June 2006 treatment note from the VA 
psychiatrist who treated him previously.  This psychiatrist 
indicated that the veteran had severe symptoms which rendered 
him grossly impaired socially and occupationally with no 
future outlook for industrial improvement.

While these statements argue for a higher rating, their 
collective impact is lessened by the findings of several of 
the other medical professionals who have treated the veteran 
during his appeal.     

Numerous treatment records, both VA and private, and VA 
examination reports from several VA examinations have been 
reviewed spanning the entirety of the veteran's appeal, 
(which dates from his February 1999 claim); and throughout 
these records are observations by medical professionals that 
the veteran tends to over-report his PTSD-related 
symptomatology.

At a VA examination in May 2000, the examiner noted that the 
veteran showed up for his appointment disheveled and wearing 
black leather gloves, in spite of the Florida heat.  He threw 
his medications on the examiner's table and then stood over 
the examiner in an apparent attempt to intimidate him.  After 
the examiner threatened to call security, the veteran sat 
down and "began to poorly dramatize attempts at psychosis."  
The examiner indicated that he firmly believed that the 
veteran was malingering and assigned a GAF score of 70 which 
is indicative of very mild, or even transient, symptoms.  

Similarly, at a VA examination in September 2002, the 
examiner noted that the veteran was a poor historian, was 
vague about facts and was evasive in cooperating with 
specific details that he was asked during his examination.  
The veteran reported that he could not work because of back 
and leg pain, and the examiner noted that he had been married 
for 20 years.  The examiner indicated that the veteran tended 
to overendorse psychiatric symptoms and he was suspicious 
that the veteran was malingering.  The examiner opined that 
the veteran's symptomatology was more due to his antisocial 
personality disorder than it is to his PTSD, and assigned a 
GAF score of 60.

In April 2004, the veteran underwent neuropsychiatric 
testing.  While the veteran scored within an expected range 
in many of categories of the testing such as memory, mental 
control, and intelligence, the doctor indicated that with 
regard to psychiatric testing, the veteran produced a result 
in the "Faking/Bad" category.  The doctor indicated that 
testees with this result are trying to create that impression 
of severe psychopathology when in fact it is not the case.

Finally, during a treatment session in July 2004, the nurse 
practitioner treating the veteran indicated that while the 
veteran stated vague references to hallucinations, he did not 
appear distracted during the session which the nurse 
indicated appeared to be in agreement with the veteran's 
tendency to present himself as more psychiatrically ill than 
he actually is. 

As such, four different medical professionals have suggested 
that the veteran is overendorsing his symptoms during the 
course of his appeal; thereby undermining the credibility of 
the symptoms the veteran reported at any of his additional 
examinations and treatment sessions.  Nevertheless, while the 
veteran may be malingering and overendorsing his 
symptomatology, there is little doubt that his life is 
strongly affected by his PTSD.  However, the 50 percent 
rating that the veteran is receiving is intended to 
compensate for precisely these symptoms.

The veteran was assigned a GAF score of 43 in 2005, which is 
assigned when a veteran has either serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting); or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  However, while it is indisputable that the 
veteran's symptoms are of a serious nature, the mere 
assignment of a GAF score of 43 falls short of proving that 
the veteran has deficiencies in most areas such as work, 
school, family relations, judgment, thinking, and mood.  GAF 
scores ranging from 31-40 are assigned for major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood; and, therefore, a rating in this 
range would be assigned for symptomatology which would be 
commensurate with a 70 percent rating for a psychiatric 
disability.  However, throughout the course of the veteran's 
appeal, he was only assigned a score in the 31-40 range once 
(after a VA examination in June 2000 at which he was assigned 
a GAF score of 40).  It is further noted that the higher the 
GAF score the milder symptoms.  As such, a GAF score of 40 is 
considerably milder than a score in the low 30s.  
Additionally, the examination leading to the GAF score of 40 
was only a month after the examination which assigned a GAF 
score of 70 indicating transient symptomatology, and the 
examination assigning the GAF of 40 was later refuted by the 
September 2002 VA examination.  As such, the GAF scores 
assigned fail to mandate a higher rating for the veteran's 
PTSD symptomatology, as they are indicative of a 50 percent 
rating.

Additionally, the numerous medical records in the veteran's 
claims file suggest that the veteran is capable of 
functioning in a number of areas.  

The veteran has indicated (at the neuropsychiatric testing in 
April 2004) that he manages his own affairs, such as paying 
bills, shopping, and cooking.  Neuropsychiatric testing also 
revealed that the veteran was logical and relevant and that 
his memory was intact, and the doctor conducting the testing 
indicated that the veteran was cognitively intact with only 
some minimal difficulties on a task requiring complex 
attention and shifting sets.  The doctor also observed that 
the veteran did not present as if he was in any significant 
distress at that time.  Furthermore, the veteran has also 
shown the ability to get around on his own, as he takes three 
separate busses to get to his appointments at the VA; and the 
veteran has also testified that he goes to the store down the 
block nearly every day, despite his claim that his distrust 
and anxiety forces him to retreat to his house at times.

With regard to the veteran's family, the veteran has been 
married for 30 years and he has reported enjoying holidays 
with his family within the past several years (January 2005 
treatment record).  He also lives with his 10 year old son, 
and the nurse who is treating him indicated that the 
relationship appeared to be rewarding for both parties.  
Thus, while the while the letters written by the veteran's 
wife and several of his children describe severe 
symptomatology, they are somewhat refuted by the treatment 
records.  

Although the veteran's file is mostly void of discussion of 
social relationships, aside from his marriage, and while it 
is apparent that the veteran distrusts most people, the 
veteran has indicated that he has friends with whom he 
socializes on a daily basis (January 2005 treatment record).

As such, while the veteran clearly has deficiencies some 
areas such as work, school, family relations, judgment, 
thinking, and mood, it cannot be said that he has 
deficiencies in most of these areas.  Accordingly, the 
veteran's claim of entitlement to a rating in excess of 50 
percent for PTSD is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in January 2005.  By this, and by previous 
letter, the statement of the case, and the supplemental 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that his PTSD increased in 
severity was needed, and he has been provided with ample time 
and assistance to acquire any available evidence.  As such, 
he is not prejudiced by the Board's adjudication of his 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 50 percent for PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


